      Case 2:19-cv-02541-CM-ADM Document 32 Filed 09/12/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


 LEAMAN CREWS,                                )
                                              )
                      Plaintiff,              )
                                              )
        v.                                    )     No.   19-cv-2541-CM-ADM
                                              )
 KATHLEEN HAWK SAWYER, in her                 )
 official capacity as the Director of the     )
 Bureau of Prisons, and Dr. DEBORAH G.        )
 SCHULT, in her official capacity as          )
 Assistant Director for the Health Services   )
 Division of the Federal Bureau of Prisons,   )
                                              )
                      Defendant.              )


             ORDER WITHDRAWING THE EMERGENCY MOTION FOR TRO
             AND VACATING THE HEARING SET FOR SEPTEMBER 13, 2019

       This Court, having considered PLAINTIFF’S UNOPPOSED MOTION TO

WITHDRAW TEMPORARY RESTRAINING ORDER [Doc. 31] and to Vacate Hearing Set

for September 13, 2019. For good cause, the Court grants the Plaintiff’s MOTION TO

WITHDRAW THE TRO MOTION [Doc. 31] and vacate the emergency hearing.

       IT IS ORDERED that the PLAINTIFF’S EMERGENCY MOTION FOR A

TEMPORARY RESTRAINING ORDER [Doc. 2] is hereby withdrawn. Plaintiff’s MOTION

FOR PRELIMINARY INJUNCTION remains pending.

       IT IS FURTHER ORDERED that the MOTION HEARING, set for September 13,

2019, is hereby vacated and cancelled.

       IT IS SO ORDERED.

       Dated this 11th day of September, 2019 at Kansas City, KS.


                                          /s/ Carlos Murguia
                                          HON. CARLOS MURGUIA
                                          United States District Judge
